PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Huang et al. 
Application No. 16/918,468
Filed: 1 Jul 2020
For: METHOD FOR EVALUATING MIXING EFFECT OF CO2 OIL-DISPLACING AND MIXING AGENT AND METHOD FOR SCREENING CO2 OIL-DISPLACING AND MIXING AGENT
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed July 29, 2022, to accept a certified copy of a foreign application.  This is also a decision on the Petition for Expedited Decision Pursuant to 37 CFR 1.182, filed August 3, 2022.

As the requisite $210.00 fee was received, the petition for expedited consideration is GRANTED.

The petition under 37 CFR 1.55(f) is also GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Chinese Patent Application No. 201810062778.3 on September 12, 2022.  As such, all of above listed requirements have been fulfilled.

It is noted that the Notice of Allowability, mailed July 28, 2022, does not acknowledge receipt of the certified copy of the priority document.  If the priority information associated with this petition is not listed on the patent, petitioner may wish to perfect the claim for benefit to the foreign application by filing a request for a Certificate of Correction under 35 U.S.C. 255 and §1.323 (along with the required $160 fee and a copy of this decision).

This application is being referred to the Office of Data Management to await a response to the Notice of Allowance and Fee(s) Due.




Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  




/LIANA S WALSH/Lead Paralegal Specialist, OPET